DETAILED ACTION
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed January 24, 2022 are received and entered.
2.	Claims 1 and 10 – 12 are amended.  Claims 1 – 12 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument / Amendment
4.	On pages 7 – 8 of the Response, Applicant argues that Xu fails to teach or suggest “a first display mode in which the first display unit displays the first image and the second display unit displays the first image and in which an entirety of display contents of a display of the first display unit is duplicated on a display of the second display unit”, as required by amended claims 1 and 10 – 12.
Applicant’s arguments have been fully considered and are persuasive in view of the newly added subject matter.  Therefore, the rejection in view of Xu has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukuda et al. (U.S. Pub. 2019/0056813).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1 – 7 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (U.S. Pub. 2015/0212681) in view of Fukuda et al. (U.S. Pub. 2019/0056813).
Regarding claim 1, Shinozaki teaches: a display system (FIG. 1A; paragraph [0141]; display system including a head-mounted display [HMD] 100 and terminal device 200), comprising:
a display device that includes a first display unit that displays a first image (FIGS. 1, 2; paragraph [0143]; HMD 100 includes display section 110 which displays content to a user.  Any portion of displayed content may correspond to the “first image”.  In FIG. 11B, any portion of screen KIM may be the “first image”); and
a control device that is coupled to the display device, the control device including a second display unit and a touch sensor (FIGS. 1, 3, 5; paragraphs [0166], [0168]; terminal device 200 includes second display section 210 which may be a touch panel 290 and would thus include a display unit and a touch sensor),
wherein the display system executes:
a second display mode in which the first display unit displays the first image and the second display unit displays a second image different from the first image (FIGS. 11A, 11B; paragraph [0275]; after an unlocking process, unlocked notification screen ULIM is displayed on first display section 110 of HMD 100 while second display section 210 of terminal device 200 displays a screen including a clock.  Accordingly, at the end of an unlocking process, the display on first display section 110 
a first state being a state in which the second display unit stops displaying the first image (It is well-known, conventional, and likely inherent that in electronic devices such HMD 100 and terminal 200, these devices can be placed in a power-off state [first state].  Accordingly, when terminal device 200 is in a power off state, second display section 210 is turned off and stops displaying content);
a second state being a state in which the control device requests a specific operation (FIG. 11A; paragraphs [0273] – [0275]; when the device is in a powered on state and locked [second state], an unlocking process start image LIM is displayed by second display section of terminal device 200 which requests a tap input and an unlocking pattern [specific operation] to unlock the display system); and
a third state being a state in which the control device executes an application (FIGS. 11A, 11B; paragraph [0275]; after unlock input has been applied to terminal device 200, the display system is unlocked [third state].  It is implied and suggested through FIG. 11A and the disclosure of Shinozaki that unlocking the device places the system into a status where applications can be executed).
Shinozaki fails to explicitly disclose: the touch sensor is arranged in an overlapping manner with the second display unit.
However, it is well-known and conventional in a mobile terminal with a touch screen for a touch sensor to overlap a display unit.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Shinozaki with well-known and conventional knowledge in the art to fill in the gaps of Shinozaki as to the particular configuration of the touch display of terminal device 200.  Such a modification would merely require implementing the touch display of the terminal device 200 of Shinozaki using a well-known and conventional configuration of a touch sensor overlapping a display unit. 
Shinozaki fails to explicitly disclose: the display system executes a first display mode in which the first display unit displays the first image and the second display unit displays the first image and in which an entirety of display contents of a display of the first display unit is duplicated on a display of the second unit.
However, Fukuda teaches: the display system executes a first display mode in which the first display unit displays the first image and the second display unit displays the first image and in which an entirety of display contents of a display of the first display unit is duplicated on a display of the second unit (FIG. 21; paragraphs [0007] – [0009]; the display system includes a “first display mode” in which LCD 202 of PDA 200 [second display unit] displays an entirety of the content displayed by HMD 220 [first display unit].  In other words, the content displayed by HMD 220 [first display unit] is duplicated on LCD 202 of PDA 200 [second display unit]).
Neither Shinozaki nor Fukuda explicitly disclose: when the display system transitions from the first state to the second state, or the display system transitions from the second state to the third state, the display system executes the first display mode.
However, the combination of Shinozaki and Fukuda teaches: when the display system transitions from the first state to the second state, or the display system transitions from the second state to the third state, the display system executes the first Shinozaki; FIGS. 11A, 11B; paragraphs [0273] – [0275]; as set forth above, the device may locked and requesting unlocking input [second state].  Subsequent to unlocking, it is implied and suggested that applications can be executed [third state].  Fukuda; FIGS. 20, 21; paragraphs [0007] – [0009]; the system may be in a “first display mode” in which LCD 202 of PDA 200 displays an entirety of the content displayed by HMD 220.  This “first display mode” occurs by executing a function of some kind of application in response to a user input to display switching buttons 226 or 228.  The combination of Shinozaki and Fukuda teaches that the system can transition from a locked state requesting unlocking input [second state] to a state in which an function of some kind of application is being executed by the PDA 200 [third state] in response to user input with the result being the execution of the first display mode.  Since the display content of the PDA 200 changes, the PDA 200 it is suggested that eh PDA 200 is executing an application that performs functions in response to the user’s input on display switching buttons 226 or 228.  In other words, this combination teaches that unlocking the system [Shinozaki; second state] and applying a user input [Fukuda; third state] results in the combination of Shinozaki and Fukuda being in the “first display mode”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Fukuda to yield predictable results.  More specifically, the teachings of a display system with a HMD and a mobile device having a touchscreen where the system transitions between different states in response to turning on power, unlocking the system, and executing applications where different content can be displayed on the Shinozaki, are known.  Additionally, the teachings of a display system with a HMD and a mobile device where the entirety of the content display on the HMD can be displayed on the mobile device in response to user input, as taught by Fukuda, are known as well.  The combination of the known teachings of Shinozaki and Fukuda would yield the predictable results of a display system with a HMD and a mobile device having a touchscreen where the system transitions between different states in response to turning on power, unlocking the system, and executing applications where different content can be displayed on the HMD and mobile device and where the entirety of content displayed on the HMD can be displayed on the mobile device in response to user input.  In other words, it would have been obvious to incorporate the display of the same content on both the HMD and mobile device in response to user input, as disclosed by Fukuda, after the display system is unlocked, into the system of Shinozaki.  Such a combination merely requires incorporating known features and interactions from one display system having a connected HMD and mobile device to another similar display system.  This combination would merely allow a user to utilize the particular functions of Fukuda in the system of Shinozaki by merely detailing how an HMD and mobile device can interact once the system has been unlocked.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Fukuda to yield the aforementioned predictable results.
Regarding claim 2, Shinozaki fails to explicitly disclose: wherein transition from the first state to the second state causes the first display unit and the second display unit to be in the first display mode.
However, Shinozaki discloses that second display section 210 of terminal device 200 displays an “unlocking process start image” LIM when the device is in a powered on state [transitioned from the first state to the second state] (FIG. 11A; paragraph [0273]).
While the unlocking process start image LIM is not disclosed as also being displayed on first display section 110 of HMD 100.
However, it is obvious to a person of ordinary skill in the art to provide unlocking process start image LIM to first display section 110 as well prior to initiating the unlocking process.  Such a modification of Shinozaki merely requires allowing a user to view the unlocking process start image LIM on both the terminal device 200 and the HMD 100 before a user taps second display section 210 to initiate the unlocking process.  This modification of Shinozaki merely fills in the gaps of what happens on HMD 100 when unlocking process start image LIM is initially displayed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosure of Shinozaki to display the unlocking process start image LIM on both the terminal device 200 and the HMD 100 when the device transitions from being powered off [first state] to being powered on and locked [second state].
Regarding claim 3, Shinozaki teaches: wherein the display device includes a first display control unit configured to control display on the first display unit based on data input from the control device (FIGS. 5, 11B; paragraphs [0171], [0273], [0274]; 
the control device includes a second control device configured to generate data for controlling display on the first display unit, control display on the second display unit, and execute an application (FIGS. 5, 11A; paragraphs [0169], [0271], [0273], [0274], [0287]; second display control section 220 controls what is displayed on second display section 210 of terminal device 200.  It is implied that second display control section 220 also controls the touch sensing portion of second display section 210 and the disclosed responses to touch inputs.  Specifically, second display control section 220 responds to a tap input on an unlocking process start image LIM on second display section 210 of terminal device 200 to set second display section 210 to a non-display state.  This tap in out on second display section 210 to which second display control section 220 responds results in first display section 110 of HMD 100 displaying unlocking screen KIM.  Accordingly, second display control section 220 is responsible for the initialization and execution of at least a process / application for unlocking the display system by controlling both first display section 110 and second display section 210), and
the second control unit causes the control device to transition to the second state when an activation condition is satisfied in the first state (FIGS. 5, 11A; paragraph [0273]; the terminal device 200 transitions to a powered-on and locked [second] state in response to being turned on [activation condition] from a powered-off [first] state), and causes the control device to transition to the third state when the specific operation is 
Regarding claim 4, Shinozaki teaches: wherein when the specific operation is detected by the touch sensor, transition from the second state to the third state is performed in a display mode set in advance among the plurality of display modes (FIGS. 5, 11A; paragraphs [0273] – [0275]; when the display system is in a powered on state and locked [second state], second display control section 220 responds to a tap input and an unlocking pattern [specific operation] applied to second display section 210 of terminal device 200 to transition the display system to an unlocked [third] state.  This unlocked [third] state includes the display of unlocked notification screen ULIM and is interpreted as an “unlocked notification display mode”).
Regarding claim 5, Shinozaki teaches: wherein the specific operation corresponds to an unlocking operation for instructing cancellation of a locked state of the control device (FIGS. 5, 11A; paragraphs [0273] – [0275]; as set forth above, the “specific operation” results in unlocking the terminal device 200).
Neither Shinozaki nor Xu explicitly disclose: the second control unit causes the control device to transition to the third state when the specific operation is detected by the touch sensor in the second state.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki, Xu, and well-known teachings to yield predictable results.  More specifically, the teachings of a display system with a HMD and a mobile device where the system is unlocked in response to user input and executes applications, as taught by the combination of Shinozaki and Xu, are known.  Additionally, the teachings of resuming the execution of an application that were not previously closed when an electronic device is unlocked, as are well-known in the art, are known as well.  When these teachings are combined, they would yield the predictable result of a display system with a HMD and a mobile device where the system is unlocked in response to user input and executes applications, where an application that was not previously closed is automatically resumed when the device is unlocked.  In other words, it would have been obvious to automatically execute the game application of Xu when the combined system of Shinozaki and Xu are unlocked if the game application was not closed before locking.  Accordingly, when the well-known teachings above are incorporated into the combination of Shinozaki and Xu, the mobile device would automatically transition to the “third state” [executing an application] in response to the “specific operation” [unlocking input] applied in the “second state” [locked state awaiting unlocking input].  Therefore, it would have been obvious to a person of ordinary skill in the art before the Shinozaki, Xu, and well-known teachings in the art to yield the aforementioned predictable results.
Regarding claim 6, Shinozaki fails to explicitly disclose: wherein the control device includes an operation unit including an operation element, and transition from the first state to the second state is performed in accordance with an operation on the operation unit.
However, it is well-known and conventional for smartphones to include power buttons that transition a device from a powered-off [first] state to a powered-on and locked [second] state.  Evidence for such well-known and conventional teachings can be found via the earliest versions of the Apple iPhone®.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the explicit disclosure of Shinozaki to include a well-known and conventional power button to transition the device from a powered-off [first] state to a powered-on and locked [second] state.  Such a modification merely requires utilizing well-known and conventional teachings to fill in the gaps of Shinozaki as to how the device first enters the mode in which an unlocking process start image LIM is initially displayed.
Regarding claim 7, Shinozaki teaches: wherein a current display mode is identified on the first display unit (FIG. 11B; paragraph [0274]; unlocking screen KIM is displayed by first display section 110 of HMD 100 in response to HMD 100 being in an unlocking mode, i.e., the current mode at the time of this particular display).
Regarding claim 10, Shinozaki teaches: a display system (FIG. 1A; paragraph [0141]; display system including a head-mounted display [HMD] 100 and terminal device 200), comprising:
a head-mounted display device to be mounted on a head of a user, the head-mounted display device including a first display unit (FIGS. 1, 2; paragraph [0143]; HMD [head-mounted display] 100 includes display section 110); and
a control device to be coupled to the head-mounted display device, the control device including a second display unit and a touch sensor (FIGS. 1, 3, 5; paragraphs [0166], [0168]; terminal device 200 includes second display section 210 which may be a touch panel 290 and would thus include a display unit and a touch sensor).
The remainder of this claim is a repetition of the subject matter that has already been rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claim 11, this claim is a method recitation of the functional processes rejected above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claim 12, Shinozaki teaches: a non-transitory computer-readable storage medium storing a computer-executable program for controlling a control device (FIG. 5; paragraphs [0148], [0164], [0284]; the processes performed by the display 
The remainder of this claim is a repetition of the subject matter that has already been rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.

7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Fukuda, as applied to claim 1 above, in further view of Xu et al. (U.S. Pub. 2017/0308258).
Regarding claim 8, neither Shinozaki nor Fukuda explicitly disclose: wherein the second display mode includes any of a virtual device mode for displaying a virtual input device on the second display unit, a character input mode for displaying, on the second display unit, a user interface for inputting characters, and an input pad mode for using the second display unit as an input pad.
However, Xu teaches: wherein the second display mode includes any of a virtual device mode for displaying a virtual input device on the second display unit, a character input mode for displaying, on the second display unit, a user interface for inputting characters (FIG. 11; paragraphs [0257], [0258]; display 1121 of mobile device 1120 displays a virtual keyboard when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110.  In this scenario [second display 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki, Fukuda, and Xu to yield predictable results.  More specifically, the teachings of a display system with a HMD and a mobile device having a touchscreen where the system includes a first display mode where the entirety of the content displayed by the HMD is displayed by the mobile device and a second display mode in which the HMD and mobile device display different content, as taught by the combination of Shinozaki and Fukuda, are known.  Additionally, the teachings of a display system with a HMD and a mobile device where the mobile device displays a virtual keyboard when overlapping a search word input window of the virtual image of the HMD, as taught by Xu, are known as well.  The combination of the known teachings of Shinozaki, Fukuda, and Xu would yield the predictable results of a display system with a HMD and a mobile device having a touchscreen where the system includes a first display mode where the entirety of the content displayed by the HMD is displayed by the mobile device and a second display mode in which the HMD and mobile device display different content where the second display mode includes a scenario where the mobile device displays a virtual keyboard when overlapping a search word input window of the virtual image of the HMD.
In other words, it would have been obvious to incorporate the specific embodiment of FIG. 11 of Xu into the combination of Shinozaki and Fukuda to add additional functionality to the system having a HMD and a mobile device.  Such a Xu relative to a search word input window and a virtual keyboard to be available in the system of Shinozaki.  When implemented, before the mobile device overlaps the HMD, the system is in the second display mode but not the character input mode; after the mobile device is no longer overlapping the virtual image, the system would then end the character input mode and return to the second display mode.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki, Fukuda, and Xu to yield the aforementioned predictable results.
Regarding claim 9, neither Shinozaki nor Fukuda explicitly disclose: wherein the second display mode includes the character input mode, and the display mode is switched to the character input mode when the application requires character input, and the display mode before the switching to the character input mode is executed when the character input is completed.
However, Xu teaches: wherein the second display mode includes the character input mode, and the display mode is switched to the character input mode when the application requires character input (FIG. 11; paragraphs [0257], [0258]; display 1121 of mobile device 1120 displays a virtual keyboard when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110 so that a user may input characters via the virtual keyboard).
The combination of Shinozaki, Fukuda, and Xu teaches: the display mode before the switching to the character input mode is executed when the character input is completed (Shonizaki; FIGS. 11A, 11B; paragraph [0275]; as set forth above, when the Xu; FIG. 11; paragraphs [0257], [0258]; when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110, a virtual keyboard is displayed on display 1121 of mobile device 1120 so that a user may input characters via the virtual keyboard.  When these teachings are combined, it is obvious that before mobile device 1120 is overlapping the virtual image 1111 of the HMD 1110 [Xu], the system is in the second display mode but not the character input mode.  Additionally, after mobile device 1120 is no longer overlapping the virtual image 1111 of the HMD 1110 [Xu], the system would then end the character input mode and return to the second display mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki, Fukuda, and Xu to yield predictable results for at least the reasons set forth above with regard to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626